g a a n e_p c y t internal revenus service significant index number t ep’ra t1 attn legend emptover a plan x dear this is in response to a ruling_request dated november from your authorized representative concerning an arrangement described under sec_403 of the internal_revenue_code code’ the following facts and representations have been submitted on your behalf employer a is an organization described in code sec_501 whose purpose is to develop and implement projects and programs for the benefit of senior citizens the employer's programs relate to the economic social health and nutrition housing transportation employment education recreation and other problems unique to senior citizens since date employer a has maintained plan x an arrangement described under code sec_403 b it allows for deferrals and provides an employer_matching_contribution employer a represents that it qualifies as a health and welfare service agency within the meaning of code sec_402 the employer proposes to allow those employees with at least years_of_service to make certain catch-up_contributions under code sec_402 g offer its employees a competitive salary with the private-sector market place the since employer ais a tax-exempt_organization and cannot employer is pursuing the availability of these catch-up_contributions in order to retain its long-service employees previousily employer a has not allowed these catch-up_contributions to be made plan x provides for the limit under cade sec_402 and the catch-up under code sec_402 based on the foregoing facts and representations you have requested the following ruling that because employer a is a health and welfare service agency catch-up_contributions under code sec_402 are available under plan x to those employees with at least years_of_service with the empioyer under code sec_402 the general limit on elective_deferrals for the taxable_year is dollar_figure adjusted for colas for the year it is dollar_figure code sec_402 provides that in the case of a qualified_employee of a qualified_organization the limitation of paragraph with respect to elective_deferrals made under a b annuity_contract shall be increased by whichever of the following is the least i dollar_figure ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure muitiplied by the number of years_of_service of the employee with the qualified_organization over such elective_deferrals made by the organization on behalf of such employee for prior taxable years code sec_402 defines the term qualified_organization to mean any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches paragraph c of this section defines the term qualified_employee to mean any employee who has completed years_of_service with the qualified_organization based on the foregoing we conclude provided employer a is a health and welfare service agency plan x may permit catch-up_contributions under code sec_402 to those employees who have completed at least years_of_service with employer a this ruling is effective for plan years beginning after date this ruling is based upon your representation that employer a is a health and welfare service agency and does not address whether employer a is such an organization this ruling assumes that plan x is a plan described in code sec_403 and that the contributions subject_to the catch-up under code sec_402 are elective_deferrals within the meaning of code sec_402 zocczese this ruling is directed only to the taxpayer who requested it code sec_6110 k provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours manager employee pians technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
